Mr. Justice Gest delivered the opinion of the court. The record in this case shows, first, an order of the court overruling “the motion to dismiss the. appeal heretofore en- , tered herein”; second, a waiver of jury, a hearing by the court, a finding of the issues “in favor of the appellee, Charles I. Will, admr., etc.” and judgment May 25, 1901, confirming the report of said administrator, ordering distribution in accordance therewith, adjudging costs against plaintiffs in error and allowing appeal to them upon their filing bond in the sum of $200 with security to be approved by the clerk, bond to be filed in twenty days and bill of exceptions to be filed in sixty days; third, a stipulation between the parties dated June 3, 1894, and filed June 4, 1894, to-wit: “Whereas the transcript, files and evidence in the above entitled cause on appeal by the said Lizzie and Lou B. Denning from the Probate Court of McLean county, Illinois, to the Circuit Court of said county have been mislaid and lost and cannot be found. How therefore in consideration of the premises it is hereby stipulated by and between the parties hereto that the clerk of said Circuit Court shall include in the record to.be made up in said cause the following files in the matter of the estate of David Skinner, deceased, in said Probate Court, to-wit”; (stating a dozen different papers). “And the following files in the matter of the estate of Mary E. Skinner, deceased, in said Probate Court, to-wit” (stating papers) ; and also certain described records of mortgages in the recorder’s office in McLean county, “all of which when copied by the said clerk into the transcript of the record in the above entitled cause shall become and remain a part thereof for the consideration of this cause by the said Appellate Court”; fourth, copies of the papers and records above mentioned; fifth, the clerk’s certificate to the transcript; sixth, the assignment of errors. There is no bill of exceptions. The judgment .was entered May 25, 1901. In June, 1904, three years afterwards, the parties made a stipulation and filed it with the clerk directing him to copy certain papers in the Probate Court and certain records in the recorder’s office which when done shall “become and remain a part of the record for the consideration” of this court. 'Becords for the consideration of this court cannot be so made up. There is no question presented for our consideration. The judgment is affirmed. Affirmed.